           Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 1 of 35




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


SENDSIG, LLC,

               Plaintiff,
                                         CIVIL ACTION NO.
       v.

SQUARE, INC.,
                                          JURY TRIAL REQUESTED
               Defendant.


                 COMPLAINT FOR PATENT INFRINGEMENT

      SendSig, LLC (“SendSig” or “Plaintiff”) alleges the following as its

Complaint for Patent Infringement against Defendant Square, Inc. (“Square” or

“Defendant”):

                                  THE PARTIES
      1.      SendSig is a limited liability company organized and existing under the

laws of the State of Georgia with its principal office at Day Building, 4725 Peachtree

Corners Circle, Suite 320, Peachtree Corners, GA 30092.

      2.      Defendant Square, Inc. is a corporation organized and existing under

the laws of the State of Delaware.
           Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 2 of 35




      3.       Square has a principal place of business at 1455 Market Street, Suite

600, San Francisco, CA 94103.

      4.       Defendant has a regular and established place of business at 271 17th

Street NW, Suite1850, Atlanta, Georgia 30363.

      5.       Defendant may be served with process by delivering a summons and a

true and correct copy of this complaint to Square’s registered agent for the receipt

of service of process, National Registered Agents, Inc., 289 Culver Street,

Lawrenceville, Georgia 30046.

      6.       Square has several active ads to hire Atlanta, Georgia workers,

including job openings in Design, Engineering, Software Product Management, and

Support, and specifically for a Senior Product Designer (Commerce Platform),

Senior Software Engineer (Payments), Engineering Manager, Payment Acceptance

Reliability,     Product       Manager,   and    Customer      Service    Manager.

https://squareup.com/careers/jobs?location=Atlanta%2C+United+States

      7.       In 2018 Square expanded its office in Atlanta and had nearly doubled

its workforce, adding 60 new jobs.




SendSig’s Original Complaint                                             Page 2 of 35
           Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 3 of 35




https://www.sellercommunity.com/t5/Seller-Community-Events/Atlanta-Sellers-
You-re-invited-to-an-Email-Marketing-Workshop-at/m-p/80008#M404


      8.      Square’s website allows the user to select between locations when

searching     for   job   openings   (including   its   Atlanta,   Georgia   office).

https://squareup.com/careers/jobs




SendSig’s Original Complaint                                             Page 3 of 35
           Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 4 of 35




      9.      Square products have been used and sold in Georgia.




      https://www.sellercommunity.com/t5/forums/searchpage/tab/message?q=atl
      anta


SendSig’s Original Complaint                                         Page 4 of 35
         Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 5 of 35




https://www.sellercommunity.com/t5/Welcome-New-Members/Welcome-
Wednesday-April-19th/m-p/36111#M92


       10.   Square holds events for its customers, referred to as “Sellers,” in

Atlanta, including “Square Night School,” the most recent of which was in June

2019




SendSig’s Original Complaint                                         Page 5 of 35
         Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 6 of 35




SendSig’s Original Complaint                                       Page 6 of 35
         Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 7 of 35




https://www.eventbrite.com/e/self-made-night-school-square-solutions-get-the-
most-out-of-square-tools-tickets-61543918517#




SendSig’s Original Complaint                                          Page 7 of 35
         Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 8 of 35




SendSig’s Original Complaint                                       Page 8 of 35
            Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 9 of 35




https://www.sellercommunity.com/t5/Seller-Community-Events/Atlanta-Sellers-
Join-us-for-Square-Night-School-in-June/m-p/120530#M777



                            JURISDICTION AND VENUE

       11.     This Court has exclusive subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq., namely §§ 271, 281, 284, and 285.

       12.     Square has a regular and established place of business in this judicial

district.

       13.     Defendant has a regular and established place of business in this judicial

district at 271 17th Street NW, Suite 1850, Atlanta, Georgia 30363.

       14.     Square has used or sold its products in this judicial district.

       15.     Square has offered to sell its products in this judicial district.

       16.     Square is registered to do business in the State of Georgia.

       17.     Square is subject to personal jurisdiction in this Court because Square

has a regular and established place of business in this judicial district, has minimum

contacts with the State of Georgia, and has purposefully availed itself of the

privileges of conducting business in the State of Georgia, including through the sale

and offer for sale of products accused of infringement in this action throughout the

State of Georgia and this judicial district


SendSig’s Original Complaint                                                     Page 9 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 10 of 35




      18.    Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) on the

grounds that Defendant has committed acts of infringement and has a regular and

established place of business in this judicial district.

                               FACTUAL BACKGROUND

      19.    SendSig is the owner by assignment of all right, title and interest in and

to United States Patent Number 6,564,249 B2, titled “Method and System for

Creating and Sending Handwritten or Handdrawn Messages” (“the ’249 Patent”),

including the right to sue for all past, present, and future infringement.

      20.    Exhibit A is a true and correct copy of the ’249 Patent.

      21.    The ’249 Patent issued from U.S. patent application number 09/978,472

(“the ’472 Application”) filed on October 15, 2001, which is a continuation-in-part

of U.S. patent application number 09/687,351 (“the ’351 Application”) filed on

October 11, 2000.

      22.    Following a full examination, the Patent Office issued the ’249 Patent

on May 13, 2003.

      23.    The ’249 Patent is valid and enforceable.


                  SUBJECT MATTER OF THE ’249 PATENT

      24.    The ’249 Patent describes a method and system for “setting up a

graphical data capture area into which a user can enter handwritten or handdrawn


SendSig’s Original Complaint                                                 Page 10 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 11 of 35




input through a suitable graphical input device, and for capturing the handwritten or

handdrawn input as graphical data and sending it as an email message on the

network.” ’249 Patent at 2:40-45.

      25.    The ’249 Patent recognized that, by the time the ’351 Application was

filed in 2000, “there is a clear need for an electronic messaging system that allows

people to communicate with their own handwriting or drawing, as contrasted to

typed text. This need will continue to grow as the numbers of global users and

Internet-connected devices increase.” ’249 Patent at 2:11-15.

      26.    As of the time the ’351 Application was filed, “none of the [then]

current electronic messaging methods allow[ed] a user to compose, manipulate,

store, send, receive, and view a handwritten or handdrawn email message.” ’249

Patent at 2:15-18.

      27.    The ’249 Patent teaches an electronic messaging system that allows a

sender to input a handwritten or handdrawn message.

      28.    Figures 7A and 7B from the ’249 Patent (shown below) illustrate a user

interface for composing and sending a handwritten electronic message.




SendSig’s Original Complaint                                            Page 11 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 12 of 35




SendSig’s Original Complaint                                      Page 12 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 13 of 35




              SQUARE, INC. AND THE SQUARE POS SYSTEM




      29.    Square makes and sells payment, software, and hardware systems that

enable, among other things, “easily swiping credit and debit cards on your phone to

building out a custom solution on [Square’s] payment platform, or even selling

online.” https://squareup.com/us/en




SendSig’s Original Complaint                                           Page 13 of 35
           Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 14 of 35




https://squareup.com/us/en

      30.      Square makes, imports, markets, sells, offers to sell, and/or uses (at

least as part of its own testing and development) point of sale systems, including

software      and    hardware,    known      as     Square    Payments       (see    e.g.,

https://squareup.com/us/en/payments ) and Square Point of Sale (see e.g.,

https://squareup.com/us/en/point-of-sale )        (collectively referred to as “Square

POS”).

      31.      Square makes, imports, markets, sells, offers to sell, and/or uses (at

least as part of its own testing and development) Square POS hardware including at

least terminals, registers, and stands with built-in magnetic stripe and/or chip (card)

readers,      and    standalone     magnetic        stripe   (and    chip)       readers.

https://squareup.com/compare-hardware                                                 and

https://squareup.com/shop/hardware/us/en .




SendSig’s Original Complaint                                                 Page 14 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 15 of 35




https://squareup.com/shop/hardware/us/en




SendSig’s Original Complaint                                      Page 15 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 16 of 35




https://squareup.com/us/en/payments/payment-platform

      32.    Square makes, imports, markets, sells, offers to sell, and/or uses (at

least as part of its own testing and development) Square POS software including, but

not    limited     to,    Square   Point    of    Sale     software    (see     e.g.,

https://squareup.com/us/en/point-of-sale ), Square APIs and Square SDKs (see e.g.,

https://squareup.com/us/en/developers).




SendSig’s Original Complaint                                            Page 16 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 17 of 35




https://squareup.com/us/en/point-of-sale




SendSig’s Original Complaint                                      Page 17 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 18 of 35




https://squareup.com/us/en/developers


      33.    Square makes, imports, markets, sells, offers to sell, and/or uses (at

least as part of its own testing and development) the Square POS system, including

its associated software, servers, and hardware (“Accused Products”).

      34.    Square’s magnetic stripe and chip readers are designed to be connected

to (either directly or wirelessly), and used with, devices such as mobile phones or

tablets that include touch screen displays (collectively, “Square Reader Systems”).




SendSig’s Original Complaint                                            Page 18 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 19 of 35




      35.    Square’s terminals, registers, and stands with built-in magnetic stripe

and/or chip (card) readers include touch screen displays (“Square Terminals”).

      36.    Square Reader Systems and Square Terminals display a keypad for use

as an input device.

      37.    Square Reader Systems and Square Terminals feature a touchscreen

providing for user input to the Square POS system.

      38.    The Square Reader Systems and Square Terminals include computer

executable code (“Square Software”).

      39.    The Square POS includes, among other things, Square Reader Systems,

Square Terminals and Square Software.

      40.    Square Software and each of Square Reader Systems and Square

Terminals enable a user to use the displayed keypad to input information including,

for example, an email address.

      41.    The Square POS is a real-time electronic messaging system.

      42.    The Square POS provides real-time messaging capability.

      43.    The Square POS is cloud-based and includes Square servers.




SendSig’s Original Complaint                                            Page 19 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 20 of 35




SendSig’s Original Complaint                                      Page 20 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 21 of 35




https://squareup.com/us/en/townsquare/cloud-pos


      44.     The Square servers are part of a computer network used by Square, its

customers, and/or end-users to provide the point-of-sale services provided by the

Square POS.

      45.     One or more Square servers, as operated and used by Square, its

customers, and/or end-users operate as a real-time messaging server for receiving an

electronic message sent from a sender and sending it to a recipient to whom it is

addressed.

      46.     The Square POS can be used to enter an email address (for example,

for the purchaser) during the payment process and cause an email with the

purchaser’s signature to be sent to the email address.




SendSig’s Original Complaint                                            Page 21 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 22 of 35




https://squareup.com/us/en/payments/in-person-payments




https://squareup.com/help/us/en/article/5212-automatic-receipts




SendSig’s Original Complaint                                      Page 22 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 23 of 35




SendSig’s Original Complaint                                      Page 23 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 24 of 35




https://squareup.com/us/en/legal/general/privacy-no-account




      47.    The Square POS includes a remote client device (Square Reader

Systems and Square Terminals) for the sender (the Square customer or end-user) that

is connectable to the Square servers through the Square POS cloud-based

connectivity (an online data connection to the network).

      48.    The images below demonstrate using a client component (the Square

Terminal Software) operating on a Square Terminal or Square Reader System for

setting up a graphical data capture area in a visual interface of the Square Terminal

or Square Reader System.




SendSig’s Original Complaint                                            Page 24 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 25 of 35




      49.    The images immediately above demonstrate that the Square Terminal

Software includes a graphical input device (at least the portion of the Square

Terminal Software responsible for processing handwritten input from the

touchscreen interface of the Square Terminal or Square Reader System) that is



SendSig’s Original Complaint                                       Page 25 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 26 of 35




operatively coupled to the graphical data capture area for allowing the user to enter

handwritten or handdrawn input through the graphical input device.

      50.    The graphical input device of the Square Terminal Software also

captures the handwritten or handdrawn input as graphical data and sends it as an

electronic message to the Square server component via the network so that it can be

sent to the recipient addressed.

      51.    The Square POS captures handwritten data and sends it, through the

Square server component via the network, to the recipient addressed.




SendSig’s Original Complaint                                            Page 26 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 27 of 35




SendSig’s Original Complaint                                      Page 27 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 28 of 35




      52.    The image below demonstrates that the signature portion of the email

shown in the above image is graphical data that is selectable from within the email

to save as a picture.




      53.    Square encourages its customers and end-users to input email addresses

for the Square POS system to send electronic messages that include graphical data

such as the signature shown in the images above.




SendSig’s Original Complaint                                           Page 28 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 29 of 35




      54.    In normal operation as intended by Square, the Square POS system can

and does send electronic messages from the Square server to other remote client

devices (such as laptops, mobile phones, tablets, and the like) through an online data

connection to the network (e.g., the internet).

      55.    Square encourages customers and end-users to use their personal email

services to receive the electronic message and view it as a handwritten or handdrawn

message.

      56.    Square provides technical details about the Accused Products and

services at https://squareup.com/us/en.

      57.    The     information    about    the   Accused    Products     found    at

https://squareup.com/us/en accurately describes the operation of the Accused

Products.

      58.    Square provides technical details about the Accused Products and

services at https://squareup.com/us/en/payments .

      59.    The     information    about    the   Accused    Products     found    at

https://squareup.com/us/en/payments accurately describes the operation of the

Accused Products.

      60.    Square provides technical details about the Accused Products and

services at https://squareup.com/us/en/point-of-sale .



SendSig’s Original Complaint                                             Page 29 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 30 of 35




      61.    The     information   about   the   Accused   Products    found     at

https://squareup.com/us/en/point-of-sale accurately describes the operation of the

Accused Products.

      62.    Square provides technical details about the Accused Products and

services at https://squareup.com/shop/hardware/us/en .

      63.    The     information   about   the   Accused   Products    found     at

https://squareup.com/shop/hardware/us/en accurately describes the operation of the

Accused Products.

      64.    Square provides technical details about the Accused Products and

services at https://squareup.com/us/en/payments/payment-platform.

      65.    The     information   about   the   Accused   Products    found     at

https://squareup.com/us/en/payments/payment-platform accurately describes the

operation of the Accused Products.

      66.    Square provides technical details about the Accused Products and

services at https://squareup.com/us/en/developers.

      67.    The     information   about   the   Accused   Products    found     at

https://squareup.com/us/en/developers accurately describes the operation of the

Accused Products.




SendSig’s Original Complaint                                          Page 30 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 31 of 35




      68.    Square provides technical details about the Accused Products and

services at https://squareup.com/us/en/townsquare/cloud-pos.

      69.    The     information    about       the   Accused   Products    found     at

https://squareup.com/us/en/townsquare/cloud-pos          accurately   describes     the

operation of the Accused Products.

      70.    Square provides technical details about the Accused Products and

services at https://squareup.com/us/en/payments/in-person-payments.

      71.    The     information    about       the   Accused   Products    found     at

https://squareup.com/us/en/payments/in-person-payments accurately describes the

operation of the Accused Products.


            COUNT I – DIRECT INFRINGEMENT OF ’249 PATENT
      72.    SendSig realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.

      73.    Square has directly infringed the ’249 Patent in violation of 35 U.S.C.

§ 271(a) by making, using (including its own use and testing), selling, or offering to

sell in the United States, or importing into the United States the Square POS system,

associated software, servers, hardware and software that embody at least claim 1.




SendSig’s Original Complaint                                               Page 31 of 35
          Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 32 of 35




      74.     The particular combination of claim elements recited in claim 1 of the

’249 Patent was not well-understood, routine, or conventional to a skilled artisan in

the relevant field at the time of the inventions.

      75.     Infringing products include the Square POS system and other branded

solutions with the same or similar features and functionality that satisfy each element

of the asserted claim of the ’249 Patent

      76.     The Accused Products satisfy each and every element of the asserted

claim of the ’249 Patent either literally or under the doctrine of equivalents.

      77.     Square has no authority or license to practice any claim of the ’249

Patent.

      78.     SendSig is entitled to recover from Square compensation in the form of

monetary damages suffered as a result of Square’s infringement of the ’249 Patent

in an amount that cannot be less than a reasonable royalty together with interest and

costs as fixed by this Court.

          COUNT II – INDUCED INFRINGEMENT OF ’249 PATENT

      79.     SendSig realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.

      80.     Since the filing of this Complaint giving notice of infringement and

details about the acts constituting infringement of the ’249 Patent, Square has



SendSig’s Original Complaint                                              Page 32 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 33 of 35




actively and intentionally induced the direct infringement by others (namely,

restaurants and customers) of at least claim 1 in violation of 35 U.S.C. § 271(b).

      81.    Square provides instructions that encourage and direct performance of

steps and operation that constitute infringement of the ’249 Patent.

      82.    SendSig is entitled to recover from Square compensation in the form of

monetary damages suffered as a result of Square’s infringement of the ’249 Patent

in an amount that cannot be less than a reasonable royalty together with interest and

costs as fixed by this Court.


                                  JURY DEMAND
      83.    Plaintiff hereby demands a trial by jury of all issues so triable pursuant

to Fed. R. Civ. P. 38.

                                PRAYER FOR RELIEF
      SendSig respectfully requests that the Court find in its favor and against

Square, and that the Court grant Plaintiff the following relief:

      A.     Judgment that Square infringes one or more claims of the ’249 Patent;

      B.     An accounting and an award to SendSig of damages adequate to

             compensate Plaintiff for the Defendant’s acts of infringement (but in no

             event less than a reasonable royalty), together with pre-judgment and

             post-judgment interest and costs pursuant to 35 U.S.C. § 284;


SendSig’s Original Complaint                                              Page 33 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 34 of 35




      C.     Finding that this is an exceptional case and award Plaintiff its

             reasonable attorneys’ fees and expenses in accordance with 35 U.S.C.

             § 285; and

      D.     Any further relief that this Court deems just and proper.


Respectfully submitted this 19th day of August, 2019.


                                      By: /s/ Daniel A. Kent
                                          Daniel A. Kent
                                          Georgia Bar No. 415110
                                          dankent@kentrisley.com
                                          KENT & RISLEY LLC
                                          5755 N. Point Pkwy Ste 57
                                          Alpharetta, GA 30022
                                          Tel: (404) 585-4214
                                          Fax: (404) 829-2412

                                          Cabrach J. Connor
                                          Texas Bar No. 24036390
                                          Pending pro hac vice application
                                          cab@connorkudlaclee.com
                                          Jennifer Tatum Lee
                                          Texas Bar No. 24046950
                                          Pending pro hac vice application
                                          jennifer@connorkudlaclee.com
                                          Kevin S. Kudlac
                                          Georgia Bar No. 429946
                                          Texas Bar No. 00790089
                                          kevin@connorkudlaclee.com

                                          CONNOR KUDLAC LEE PLLC
                                          609 Castle Ridge Road, Suite 450
                                          Austin, Texas 78746


SendSig’s Original Complaint                                             Page 34 of 35
        Case 1:19-cv-03733-JPB Document 1 Filed 08/19/19 Page 35 of 35




                                      Tel: (512) 777-1254
                                      Fax: (888) 387-1134


                                      ATTORNEYS FOR PLAINTFF
                                      SENDSIG, LLC




SendSig’s Original Complaint                                      Page 35 of 35
